     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 1 of 25 Page ID #:891




1

2                                                                       10/14/2020
3

4

5

6

7                            UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9                                 SOUTHERN DIVISION
10
                                            )
11                                          )     Case No.: SACR 17-00076-CJC
                                            )
12   UNITED STATES OF AMERICA,              )
                                            )     ORDER DISMISSING WITH
13                                          )     PREJUDICE CHARGES AGAINST
                Plaintiff,                  )     DEFENDANT FOR VIOLATION OF
14                                          )     SIXTH AMENDMENT TO THE
          v.                                )     UNITED STATES CONSTITUTION
15                                          )     AND SPEEDY TRIAL ACT
                                            )
16   JEFFREY OLSEN,                         )
                                            )
17                                          )
                Defendant.                  )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21

22

23

24

25

26

27

28


                                            -1-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 2 of 25 Page ID #:892




1                                                  I.
2

3        I consider the trial by jury as the only anchor, ever yet imagined by man, by which a
4                    government can be held to the principles of its constitution.
5                                          –Thomas Jefferson1
6

7           The United States Constitution protects our fundamental freedoms and liberties.
8    One of the most important rights guaranteed by the Constitution is the Sixth Amendment
9    right of the accused to a public and speedy trial. It protects against undue and oppressive
10   incarceration prior to trial and it allows the accused the ability to defend himself against
11   the criminal charges before evidence becomes lost or destroyed and witnesses’ memories
12   fade. But the Sixth Amendment protects much more than just the rights of the accused.
13   It also protects the rights of all of us. It gives each of us called for jury service a voice in
14   our justice system. And it holds the government accountable to the principles of the
15   Constitution. Thomas Jefferson and the other Framers of the Constitution wisely
16   recognized that without jury trials, power is abused and liberty gives way to tyranny.
17

18          Given the constitutional importance of a jury trial to our democracy, a court cannot
19   deny an accused his right to a jury trial unless conducting one would be impossible. This
20   is true whether the United States is suffering through a national disaster, a terrorist attack,
21   civil unrest, or the coronavirus pandemic that the country and the world are currently
22   facing. Nowhere in the Constitution is there an exception for times of emergency or
23   crisis. There are no ifs or buts about it.
24

25          Sadly, the United States District Court for the Central District of California has
26   denied Defendant Jeffery Olsen his Sixth Amendment right to a public and speedy trial
27
     1
28    From Thomas Jefferson to Thomas Paine, National Archives (July 11, 1789), available at
     https://founders.archives.gov/documents/Jefferson/01-15-02-0259.
                                                        -2-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 3 of 25 Page ID #:893




1    on the criminal charges that were filed against him in this case. Specifically, the Chief
2    Judge for the Central District refused to summon the jurors necessary to conduct Mr.
3    Olsen’s trial that was scheduled for October 13th of this year, believing it was too unsafe
4    to conduct the trial during the coronavirus pandemic even if significant safety precautions
5    were in place. Most troubling, the Chief Judge refused to summon jurors for Mr. Olsen’s
6    trial even though grand juries have been convening for months in the same federal
7    courthouse in Orange County where his trial would take place and state courts just across
8    the street from that federal courthouse are conducting criminal jury trials. Clearly,
9    conducting a jury trial during this coronavirus pandemic is possible. Yet the Central
10   District prevented the Court from even trying to do so for Mr. Olsen. Because the
11   Central District denied Mr. Olsen a public and speedy trial under the Sixth Amendment,
12   this Court now must dismiss the indictment against him.
13

14                                              II.
15

16          Defendant Jeffrey Olsen, a physician, was indicted in 2017 with numerous counts
17   of prescribing and distributing substances including oxycodone, amphetamine salts,
18   alprazolam, and hydrocodone without a legitimate medical purpose. (Dkt. 1.) Trial was
19   initially set for September 5, 2017. (Dkt. 10.) The Court has since approved several
20   stipulations between the parties to continue this trial date. (See Dkts. 19, 21, 23, 26, 35,
21   42, 44.) The most recent was approved on June 19, 2020, and continued the trial date to
22   October 13, 2020. (Dkt. 46.) Factoring in the time found excludable in these orders, and
23   assuming no further time is excludable under the Speedy Trial Act, Mr. Olsen’s trial must
24   begin on or before October 27, 2020, or his constitutional right to a public and speedy
25   trial will be violated.
26

27          On August 6, 2020, Chief Judge Philip S. Gutierrez issued a General Order
28   suspending jury trials indefinitely in the Central District of California. C.D. Cal. General

                                                   -3-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 4 of 25 Page ID #:894




1    Order No. 20-09, In Re: Coronavirus Public Emergency, Order Concerning Phased
2    Reopening of the Court (Aug. 6, 2020) (“Until further notice, no jury trials will be
3    conducted in criminal cases.”). Indeed, no jury has been empaneled in the Central
4    District in nearly 7 months. See C.D. Cal. General Order No. 20-08, In Re: Coronavirus
5    Public Emergency, Order Concerning Phased Reopening of the Court (May 28, 2020)
6    (explaining that the Court would reopen in three phases, with Phase 3—resumption of
7    jury trials—being “implemented at a date to be determined”). The General Order stated
8    that to determine when the Central District will resume jury trials, it will use “gating
9    criteria” from the Administrative Office of the United States Courts 2 “designed to
10   determine local COVID-19 exposure risks based on 14-day trends of facility exposure,
11   community spread, and community restrictions.” Id. ¶ 2.
12

13          Several weeks later, at an August 20, 2020 status conference in this case, Mr.
14   Olsen’s counsel stated that Mr. Olsen wished to go forward with his trial on October 13,
15   2020, and that he was unwilling to agree to the exclusion of any further time under the
16   Speedy Trial Act. (Dkt. 52 at 3.) The government sought to continue the trial, arguing
17   that the ends of justice would be served by a continuance, especially given the General
18   Order indefinitely suspending jury trials. (See id. at 4–6; Dkt. 54.) The Court denied the
19   government’s application, concluding that the Constitution and Mr. Olsen’s rights under
20   the Speedy Trial Act require that Mr. Olsen’s trial go forward on the scheduled date.
21   (Dkt. 67.) Consequently, the Court requested that the Chief Judge direct the jury
22   department to summon jurors for Mr. Olsen’s October 13, 2020 trial. (Id. at 11.) Relying
23   on the General Order, however, the Chief Judge refused to do so. (Dkt. 68.) The Chief
24   Judge determined that the “continued suspension of jury trials is necessary to protect the
25

26

27
     2
      Administrative Office of the U.S. Courts, Federal Judiciary COVID-19 Recovery Guidelines (Apr. 24,
28   2020), available at https://www.fedbar.org/wp-content/uploads/2020/04/Federal-Judiciary-COVID-19-
     Recovery-Guidelines.pdf.
                                                     -4-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 5 of 25 Page ID #:895




1    health and safety of prospective jurors, defendants, attorneys, and court personnel due to
2    the Coronavirus Disease 2019 pandemic.” (Id. at 1.)
3

4             Almost a month later, the Chief Judge, with “a unanimous vote of the Executive
5    Committee, and without objection from the District Judges of the Court,” reopened the
6    Orange County federal courthouse where Dr. Olsen seeks to be tried for criminal hearings
7    and emergency civil hearings, but not for jury trials. C.D. Cal. General Order No. 20-12,
8    In Re Coronavirus Public Emergency, Order Concerning Reopening of the Southern
9    Division (Sept. 14, 2020). The Chief Judge decided this limited reopening was
10   appropriate because “per the gating criteria, local COVID-19 exposure risks in the
11   Court’s Southern Division are decreasing.” Id. at 2.
12

13            More recently, in September of this year, the Chief Judge indicated in an interview
14   with a reporter for the Daily Journal that jurors may soon be summoned for trials in the
15   Orange County federal courthouse. (Dkt. 95-1 [September 23, 2020 Daily Journal
16   Article, hereinafter “Article”].) Specifically, the Chief Judge stated that “decisions on
17   resuming operations are being made in light of state government orders.” (Id. at 1.)
18   Those orders include California Governor Gavin Newsom’s four-tier, color-coded
19   system.3 That system does not apply to the state judiciary, nor does it restrict essential
20   businesses—in sectors including healthcare, emergency services, food, energy,
21   transportation, and communications—from operating. Indeed, employees in those sectors
22   have been displaying extraordinary courage and dedication by going to work every day
23   during the pandemic, knowing the risks, while protecting themselves and others as best
24   they can. They refuse to let the coronavirus prevent them from providing vital services
25   and supplying essential goods to the public.
26

27

28
     3
         Blueprint for a Safer Economy, available at https://covid19.ca.gov/safer-economy/.
                                                         -5-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 6 of 25 Page ID #:896




1          The Governor’s tier system applies only to non-essential businesses. It outlines
2    when and how those non-essential businesses may operate during the pandemic. Under
3    the system, each California county is ranked in one of four tiers “based on its test
4    positivity and adjusted case rate.” In tier 1, also known as purple or widespread, many
5    non-essential indoor businesses are closed. In tier 2, also known as red or substantial,
6    some non-essential indoor businesses are closed. In tier 3, also known as orange or
7    moderate, some indoor businesses are open with modifications. In tier 4, also known as
8    yellow or minimal, most indoor businesses are open with modifications. Orange County
9    is currently in tier 2. The Chief Judge stated that the Central District will start
10   summoning jurors in Orange County once it reaches tier 3. (Article at 1.) He further
11   explained that jury trials will begin approximately 7 weeks later because “that’s how long
12   it takes to summon jurors.” (Id.)
13

14         In light of the Chief Judge’s refusal to summon jurors for Mr. Olsen’s trial and the
15   7-week turnaround time, Mr. Olsen filed a motion to dismiss the charges against him for
16   violation of his speedy trial rights. (Dkt. 85.) On October 13, 2020, the Court held a
17   hearing and heard argument on Mr. Olsen’s motion.
18

19                                               III.
20

21         The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused
22   shall enjoy the right to a speedy and public trial, by an impartial jury.” U.S. Const.
23   amend. VI. The right to a speedy trial “has roots at the very foundation of our English
24   law heritage” and “is one of the most basic rights preserved by our Constitution.”
25   Klopfer v. State of N.C., 386 U.S. 213, 224, 226 (1967). Indeed, “[e]xcept for the right of
26   a fair trial before an impartial jury, no mandate of our jurisprudence is more important”
27   than a defendant’s right to a speedy trial. Furlow v. United States, 644 F.2d 764, 769
28   (9th Cir. 1981). The Sixth Amendment protects defendants by minimizing oppressive

                                                   -6-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 7 of 25 Page ID #:897




1    pretrial incarceration and ensuring evidence needed to prove the defense remains
2    available at the time of trial. See Klopfer, 386 U.S. at 222; id. at ௅ +DUODQ-
3    concurring); United States v. Loud Hawk, 474 U.S. 302, 312 (1986). It also protects the
4    public, giving the people a voice, ensuring the government has the evidence needed to
5    prosecute, and holding leaders accountable to the Constitution. See Barker v. Wingo, 407
6    U.S. 514, 519 (1972) (“In addition to the general concern that all accused persons be
7    treated according to decent and fair procedures, there is a societal interest in providing a
8    speedy trial which exists separate from, and at times in opposition to, the interests of the
9    accused.”); United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir. 1997) (“[T]the right to a
10   speedy trial belongs not only to the defendant, but to society as well.”).
11

12         Congress enacted the Speedy Trial Act in 1974 in order to make effective the Sixth
13   Amendment’s guarantee of a speedy trial. Pub. L. No. 93-619; see Furlow, 644 F.2d at
14   798–69 (describing the Speedy Trial Act as the Sixth Amendment’s “implementation”).
15   The Act requires that a defendant’s trial begin within 70 days of the filing of the
16   indictment or the defendant’s initial court appearance, whichever is later. 18 U.S.C.
17   § 3161(c)(1). “The Act recognizes, however, that legitimate needs of the government and
18   of a criminal defendant may cause permissible delays.” United States v. Daychild,
19   357 F.3d 1082, 1090 (9th Cir. 2004). Accordingly, it provides that certain periods of
20   time may be excluded from the 70-day deadline. For example, a court may exclude
21   periods of delay resulting from competency examinations, interlocutory appeals, pretrial
22   motions, the unavailability of essential witnesses, and delays to which the defendant
23   agrees. 18 U.S.C. § 3162(h)(1)–(6). The Act also contains a sort of catchall category of
24   excludable time. This section allows exclusion of time where a judge finds “that the ends
25   of justice served by taking such action outweigh the best interest of the public and the
26   defendant in a speedy trial.” 18 U.S.C. § 3162(h)(7)(A).
27

28


                                                   -7-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 8 of 25 Page ID #:898




1          Congress intended the “ends of justice” provision to be “rarely used.” United
2    States v. Nance, 666 F.2d 353, 355 (9th Cir. 1982) (quoting the Act’s legislative history).
3    To ensure that broad discretion does not undermine the Act’s important purpose,
4    Congress enumerated factors that courts must consider in determining whether to grant an
5    “ends of justice” continuance. Id.; see United States v. Clymer, 25 F.3d 824, 829 (9th
6    Cir. 1994) (explaining that “the ‘ends of justice’ exclusion . . . may not be invoked in
7    such a way as to circumvent the time limitations set forth in the Act”). Those factors
8    include, as relevant here, “[w]hether the failure to grant such a continuance in the
9    proceeding would be likely to make a continuation of such proceeding impossible, or
10   result in a miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(i).
11

12         Continuances under the “ends of justice” exception in the Speedy Trial Act are
13   appropriate if without a continuance, holding the trial would be impossible. 18 U.S.C.
14   § 3161(h)(7)(B)(i). This exception has been used in response to natural disasters and
15   other exigencies, but only where the triggering exigency made the criminal jury trial a
16   physical and logistical impossibility. For example, the Ninth Circuit upheld a district
17   court’s order finding 14 days excludable where Mount Saint Helens erupted 2 days
18   before the scheduled trial date. Furlow, 644 F.2d at 767௅7KHFRXUWEHJDQLWV
19   discussion by noting that “[a] close reading of the Speedy Trial Act . . . reveals no
20   reference to the interruptions of nature.” Id. However, the court explained that the
21   eruption created a “cloud of volcanic dust,” and was an incident “of worldwide
22   significance” and “earth-shaking effect” that inflicted a “paralyzing impact on
23   surrounding geographies, including the location of the court where the [defendant] was
24   scheduled for trial.” Id. at 767. The eruption “obviously interrupted transportation [and]
25   communication,” and “affect[ed] the abilities of jurors, witnesses, counsel, [and] officials
26   to attend the trial.” Id. at 767௅*LYHQWKDWWKHShysical circumstances precluded
27   holding a jury trial, and “[t]he district court preserved the procedural safeguards and
28


                                                  -8-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 9 of 25 Page ID #:899




1    specified a trial date rather than a sine die continuance,” the court held that the 14-day
2    continuance did not result in a speedy-trial violation. Id. at 769.
3

4           Similarly, a New York district court applied the ends of justice exception to
5    exclude a 20-day period after the September 11, 2001 terrorist attacks. United States v.
6    Correa, 182 F. Supp. 2d 326, 327 (S.D.N.Y. 2001). In that case, the pretrial conference
7    had been set for September 11, 2001, less than half a mile from the World Trade Center.
8    Id. However, after the attacks, the courthouse was evacuated and the jail where the
9    defendant was detained was locked down for security reasons. Id. The courthouse,
10   United States Attorney’s office, and jail were “closed to all non-emergency personnel for
11   nearly a week.” Id. Even when they reopened, telephone, fax, and internet access were
12   disrupted at all three locations. Id. Lawyers without access to their offices were less able
13   to communicate effectively with the court and other counsel. Id. Law enforcement
14   agents, including those working on that specific case, were “massively redeployed to
15   emergency service work and the pressing needs of the terrorist attack.” Id. “Security
16   concerns and staffing difficulties at the [jail], which ha[d] also suffered dislocation of
17   critical electronic and communications systems, [made] it virtually impossible, and
18   clearly imprudent, to transport prisoners to [c]ourt.” Id. Given that these numerous
19   complications made holding a jury trial actually impossible, the court concluded that the
20   ends of justice would be served by excluding the 20-day period after the attacks.4
21

22          There is no question that the current pandemic is serious, and with little precedent.
23   But under the current circumstances, it is simply not a physical or logistical impossibility
24   to conduct a jury trial. Unlike in the cases where the ends of justice exception has been
25
     4
      Other cases confirm that actual impossibility is key to applying the ends of justice exception. See
26
     United States v. Richman, 600 F.2d 286, 294 (1st Cir. 1979) (finding no Speedy Trial Act violation
27   where trial was continued three weeks after the “paralyzing . . . Blizzard of ‘78” that made it so that
     “[t]rial could not commence on” the scheduled date); United States v. Scott, 245 Fed. Appx. 391 (5th
28   Cir. 2007) (concluding without substantial analysis that there was no Speedy Trial Act violation where
     some delay was attributable to Hurricane Katrina).
                                                        -9-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 10 of 25 Page ID #:900




1    applied in the wake of a natural disaster or other exigency, travel and communication are
2    functioning. See Furlow, 644 F.2d at 767௅Correa, 182 F. Supp. 2d at 327. Although
3    some aspects of the practice of law may be less convenient during this time when many
4    are practicing social distancing, no one contends that it is not possible to perform
5    necessary trial preparations or to attend the trial. Nor does anyone argue that there is
6    insufficient courthouse staff available to facilitate a trial.5 See Furlow, 644 F.2d at
7    ௅ Correa, 182 F. Supp. 2d at 327.
8

9             Indeed, if one had any doubt about the possibility of conducting a jury trial during
10   the pandemic, one need look no further than the very courthouse in which Mr. Olsen
11   seeks to have his jury trial in Orange County. There, between June 24 and September 30,
12   2020, a grand jury convened and returned 41 indictments.6 (See Ex. 1, attached to this
13   order.) That means that the grand jury, which has at least 16 people on it, gathered in
14   person in the Orange County federal courthouse numerous times. While they were
15   gathered, they heard testimony from witnesses and deliberated together. If a grand jury
16   can perform these functions in the exact courthouse where Mr. Olsen seeks to be tried,
17   the Court surely can hold a jury trial for Mr. Olsen in that courthouse.7
18

19            Even more compelling is the fact that the state court across the street from the
20   Orange County federal courthouse resumed jury trials with appropriate precautionary
21   measures nearly four months ago. The Orange County Superior Court did not hold any
22   criminal jury trials in April or May of this year because of the pandemic. However, from
23

24
     5
       Indeed, Defendant notes that his status on bond means that even less courthouse staff will be required
25   to facilitate his trial than would be needed to hold a trial for a defendant in custody. (Dkt. 66 at 6.)
26   6
         The Santa Ana Grand Jury did not meet between March 5 and June 23, 2020.
27
     7
      This also shows that the government continues to charge people with crimes and seek detention
28   pending trial during the coronavirus pandemic.

                                                        -10-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 11 of 25 Page ID #:901




1    June to September, it held 82 criminal jury trials and 4 civil jury trials. (See Ex. 2,
2    attached to this order.8) Notably, in June, July, and September, over 60% of potential
3    Orange County jurors reported to fulfill their civic duty. (Id.) Obviously, the state court
4    has accomplished this by taking numerous careful measures to ensure safety. It
5    accommodates social distancing by staggering times for juror reporting, trial start, breaks,
6    and concluding for the day, seating jurors during trial in both the jury box and the
7    audience area, marking audience seats, and using dark courtrooms as deliberation rooms.
8    It also regularly disinfects the jury assembly room and restrooms, provides facial
9    coverings, uses plexiglass shields in courtrooms, and requires trial participants to use
10   gloves to handle exhibits. (Dkt. 67, Ex. 2 at 1–10, 13–25, 34.) Of course, similar safety
11   precautions could have been in place for Mr. Olsen’s trial, had the Central District
12   allowed this Court to hold one.9
13

14          The government continues to cite the Chief Judge’s General Order to support its
15   position that the ends of justice exception should be applied to exclude further time under
16   the Speedy Trial Act. (See Dkt. 92 at 8–9; Dkt. 54 at 10–11.) The government’s
17   continued reliance on the General Order is misplaced. The General Order—adopted after
18   a majority vote of judges in this district—does not say that it is impossible to conduct a
19   jury trial. Rather, it, like the government in this case, relies on the premise that the
20   pandemic has rendered it unsafe to conduct a jury trial at this time. The General Order
21   and the government note that people continue to be infected, hospitalized, and—
22   tragically—die due to the virus, and that holding jury trials will likely put people at
23   increased risk of contracting the virus. C.D. Cal. General Order No. 20-09 ¶ 6.a. The
24   Court, of course, acknowledges the public health risk the virus poses to people. But the
25

26   8
      These statistics were supplied to the Court by the Assistant Presiding Judge of the Orange County
27   Superior Court, Erick L. Larsh.
     9
28    Also worth noting is that the Southern District of California and other federal courts throughout the
     country are holding jury trials.
                                                        -11-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 12 of 25 Page ID #:902




1    Constitution does not turn on this consideration. Instead, to protect the fundamental right
2    to a speedy trial guaranteed by the Sixth Amendment, the Constitution requires that a trial
3    only be continued over a defendant’s objection if holding the trial is impossible. Holding
4    Mr. Olsen’s trial at this time is plainly not impossible.
5

6            Particularly troubling about the General Order’s suspension of jury trials is that it
7    is indefinite. The Order states that the Central District will determine when to resume
8    jury trials using “gating criteria [that] is designed to determine local COVID-19 exposure
9    risks based on 14-day trends of facility exposure, community spread, and community
10   restrictions.” C.D. Cal. General Order 20-09 ¶ 2. However, the Ninth Circuit has
11   repeatedly admonished that “an ends of justice exclusion must be ‘specifically limited in
12   time.’” United States v. Ramirez-Cortez, 213 F.3d 1149, 1154 (9th Cir. 2000) (quoting
13   Lloyd,125 F.3d at 1268 (quoting United States v. Jordan, 915 F.2d 563, 565 (9th Cir.
14   1990))); see Furlow, 644 F.2d at 769 (noting that a sine die continuance would be
15   unacceptable). In keeping with this requirement, the periods of time courts excluded
16   under the Speedy Trial Act due to previous natural disasters and other exigencies were
17   brief and definite. See Furlow, 644 F.2d at 768 (14 days); Correa, 182 F. Supp. 2d at 329
18   (20 days); Richman, 600 F.2d at 294 (3 weeks). The gating criteria—which is completely
19   untethered to the constitutional implications of a criminal defendant’s right to a speedy
20   trial—does not make sufficiently certain what is otherwise an unacceptably uncertain end
21   date.
22

23           What is more, an “ends of justice” exclusion must be justified with reference to
24   specific factual circumstances in the particular case as of the time the delay is ordered.
25   Ramirez-Cortez, 213 F.3d at 1154 (concluding that an ends of justice continuance was
26   not sufficiently justified where the judge made no inquiry into the actual need for a
27   continuance in the particular case, instead checking off boxes on pre-printed forms
28   without making findings on statutory factors, and the record showed that the judge “was

                                                   -12-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 13 of 25 Page ID #:903




1    granting blanket continuances”). By its very nature, the General Order does not justify
2    delays as of the time they are ordered in any particular case. And the government offered
3    no reason why an “ends of justice” exclusion of time was justified in this specific case.
4    For instance, it made no mention of an essential witness being unavailable or an attorney
5    on the case suffering a unique hardship. See United States v. Pollock, 726 F.2d 1456,
6    1461 (9th Cir. 1984) (stating that the “ends of justice” exclusion “was to be based on
7    specific underlying factual circumstances” and “cannot be invoked without specific
8    findings in the record”). 10
9

10          Nor does the Governor’s color-coded tier system fix the constitutional problems
11   with the General Order. Apparently, the Chief Judge is now relying on that system to
12   determine when jury trials will resume. That system is for non-essential businesses. It
13   does not apply to state courts, let alone federal courts. It is of no consequence to the
14   constitutional analysis here. The right to a public and speedy trial is guaranteed by the
15   Constitution. It is and always will be essential.
16

17          Not surprisingly, the Central District’s suspension of jury trials has taken its toll on
18   the fair administration of justice in the district. Because of the growing backlog in trials
19   and the delay of many sentencings during the pandemic, jails have become increasingly
20   crowded. The problem has gotten so bad that people charged with crimes in California,
21   and whose families and lawyers are in California, are being transported without notice to
22   Arizona because there is simply no longer bed space in the Central District to house
23

24
     10
       It should be noted for the record that in July of this year, this Court agreed with all the other judges in
25   the Central District not to conduct jury trials in August. At that time, this Court had no case on its
     docket in which a defendant was unwilling to exclude time under the Speedy Trial Act because of the
26
     coronavirus pandemic. It therefore made no sense to the Court to burden prospective jurors by
27   summoning them to the courthouse when their service was not needed. Circumstances, however, have
     now changed. Mr. Olsen is unwilling to agree to the exclusion of any further time under the Speedy
28   Trial Act.

                                                          -13-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 14 of 25 Page ID #:904




1    them. 11 See, e.g., United States v. Joshua Jenkins, Case No. 2:20-cr-00068-CJC-1,
2    Dkt. 41 (September 2, 2020 Order Granting Defendant’s Ex Parte Application for
3    Immediate Transfer from the San Luis Detention Center in Arizona to the Metropolitan
4    Detention Center in California). These moves interfere with defendants’ ability to confer
5    with their counsel and to prepare for trial, impeding not only the defendants’ right to a
6    speedy trial, but also their right to effective assistance of counsel. See, e.g., id., Dkt. 36
7    (Ex Parte Application for Transfer, explaining that “Mr. Jenkins has now been removed
8    from geographic proximity to defense counsel, potential witnesses, and family and
9    friends who can facilitate communication with potential witnesses”).
10

11          Even more disturbing is the fact that the government is now offering favorable
12   deals to defendants to incentivize them to plead guilty. Reports from the Central District
13   United States Attorney’s Office show that the office has nearly three times the number of
14   cases in the pre-trial phase and only about half the cases in the pre-sentencing phase in
15   2020 as compared to a similar period in 2019. Consequently, it has authorized AUSAs to
16   offer two-level variances under the Sentencing Guidelines to many defendants so long as
17   they waive their right to in-person hearings, sign plea agreements quickly (before
18   October 16, 2020), and enter their plea at the first date ordered by the court. See, e.g.,
19   United States v. Manuel Ignacio Ruiz, Case No. 5:20-cr-00019-CJC-6, Dkt. 540
20   (September 17, 2020 Plea Agreement where the defendant consented to video hearings
21   under the CARES Act, and the government agreed to recommend a two-level reduction
22   in the applicable Sentencing Guidelines offense level, a term of imprisonment no higher
23   than the low end of the applicable guideline range, and that the defendant not be required
24   to self-surrender until after February 1, 2021). In other words, the government is now
25   offering very favorable plea deals based not on the defendant’s individual circumstances,
26
     11
27     Chief Judge Gutierrez has stated that the “real driver behind a massive case backlog” is the Central
     District’s “shortage of judges – not the court’s suspended operations.” (Article at 1.) But confirming
28   new judges will not alleviate the backlog in jury trials, nor alleviate the problems occurring because of a
     lack of bed space. Only holding jury trials will do that.
                                                         -14-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 15 of 25 Page ID #:905




1    but rather based on exigencies manufactured by the Central District’s refusal to resume
2    jury trials.
3

4           Quite frankly, the Court is at a loss to understand how the Central District
5    continues to refuse to resume jury trials in the Orange County federal courthouse. The
6    Internal Revenue Service, the Social Security Administration, and other federal agencies
7    in Orange County are open and their employees are showing up for work. Police,
8    firefighters, and other first responders in Orange County are all showing up for work.
9    Hospitals and medical offices in Orange County are open to patients and the medical
10   professionals are showing up for work. Grocery stores, hardware stores, and all essential
11   businesses in Orange County are open and their employees are showing up for work.
12   State courts in Orange County are open and holding jury trials. Orange County
13   restaurants are open for outdoor dining and reduced-capacity indoor dining. Nail salons,
14   hair salons, body waxing studios, massage therapy studios, tattoo parlors, and pet
15   groomers in Orange County are open, even indoors, with protective modifications.
16   Children in Orange County are returning to indoor classes at schools, with modifications.
17   Even movie theaters, aquariums, yoga studios, and gyms in Orange County are open
18   indoors with reduced capacity. Yet the federal courthouse in Orange County somehow
19   remains closed for jury trials. The Central District’s refusal to resume jury trials in
20   Orange County is indefensible.
21

22          In the Court’s view, it is not a question of if the Court should have held Mr.
23   Olsen’s criminal jury trial during this stage of the coronavirus pandemic, but a question
24   of how the Court should have held it. If it is not impossible to hold grand juries in the
25   courthouse where Mr. Olsen’s trial will take place, and it is not impossible to hold
26   criminal jury trials in the state court across the street from that courthouse, it was clearly
27   not impossible to hold a criminal jury trial for Mr. Olsen. Mr. Olsen’s right to a speedy
28   trial is one of the most basic and important rights preserved by our Constitution. Klopfer,

                                                   -15-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 16 of 25 Page ID #:906




1    386 U.S. at 224; Furlow, 644 F.2d at 769. The Central District never should have denied
2    him his right to one.
3

4                                                    IV.
5

6           In light of the Central District’s violation of Mr. Olsen’s constitutional right to a
7    public and speedy trial, the question then becomes what the remedy should be for the
8    Central District’s violation. The law is clear on this issue. When a defendant is not
9    brought to trial within the 70-day time limit (minus all properly excludable periods of
10   delay) and brings a motion to dismiss, the court must dismiss the indictment. 18 U.S.C.
11   § 3162(a)(2); see United States v. Medina, 524 F.3d 974, 980 (9th Cir. 2008). The
12   strictness of this remedy highlights the importance of the rights it protects. See Lloyd,
13   125 F.3d at 1268 (“Congress designed the Speedy Trial Act in part to protect the public’s
14   interest in the speedy administration of justice, and it imposed the sanction of dismissal
15   under § 3162 to compel courts and prosecutors to work in furtherance of that goal.”).
16   The Court therefore has no choice but to dismiss the indictment against Mr. Olsen.
17

18          The only question remaining is whether to dismiss the indictment with or without
19   prejudice. “In determining whether to dismiss the case with or without prejudice, the
20   court shall consider, among others, each of the following factors: [1] the seriousness of
21   the offense; [2] the facts and circumstances of the case which led to the dismissal; and
22   [3] the impact of a reprosecution on the administration of this chapter and on the
23   administration of justice.” 18 U.S.C. § 3162(a)(2).12 A court’s decision of whether to
24

25   12
        Both parties urge the Court to perform a separate analysis to determine whether Mr. Olsen’s Sixth
     Amendment right was violated (as opposed to his rights under the Speedy Trial Act). Both cite Barker
26
     v. Wingo, a case decided before the Speedy Trial Act was enacted, which explains that courts should
27   balance the “[l]ength of delay, the reason for the delay, the defendant’s assertion of his right, and
     prejudice to the defendant.” Barker, 407 U.S. at 530; see Doggett v. United States, 505 U.S. 647, 651
28   (1992). The analysis of these factors parallels the analysis the Court now makes, and the Court does not
     repeat itself to analyze that test separately.
                                                       -16-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 17 of 25 Page ID #:907




1    dismiss the charges with or without prejudice depends on a “careful application” of these
2    factors to the particular case. Clymer, 25 F.3d at 831.
3

4          Admittedly, the first factor—the seriousness of the offense—weighs in favor of a
5    dismissal without prejudice. There is no doubt that the crimes of which Mr. Olsen is
6    accused—prescribing dangerous combinations and unnecessary amounts of highly
7    regulated pain medications—are extremely serious. See Medina, 524 F.3d at 986–87
8    (explaining that serious crimes weigh in favor of dismissal without prejudice); Clymer,
9    25 F.3d at 831 (describing crimes of conspiracy to distribute and aiding and abetting the
10   manufacture of methamphetamine as “undoubtedly serious”). Indeed, the government
11   contends that Mr. Olsen knew that two of his patients died from overdose on the same
12   pain medications he had previously prescribed, yet continued to prescribe dangerous
13   combinations and unnecessary amounts of pain medication to his patients. (See Dkt. 94
14   [Order denying Mr. Olsen’s motion in limine to exclude evidence of uncharged patient
15   deaths].) However, this factor does not outweigh the other two factors the Court must
16   consider. See, e.g., Clymer, 25 F.3d at 831 (affirming dismissal with prejudice of
17   conspiracy to distribute methamphetamine); United States v. Ramirez, 973 F.2d 36, 37
18   (1st Cir. 1992) (affirming dismissal with prejudice charges of possession of over 500
19   grams of cocaine with the intent to distribute, and conspiracy to distribute).
20

21         Most important in this case are the facts and circumstances leading to dismissal.
22   The Chief Judge of the Central District—supported by a majority vote of judges in the
23   district—decided not to summon jurors for Mr. Olsen’s trial. He made that decision
24   knowing that holding a jury trial in Orange County was possible. He made that decision
25   knowing that a grand jury was convening in the Orange County federal courthouse. He
26   made that decision knowing that Orange County state courts were open for jury trials.
27   And he made that decision knowing that Orange County non-essential businesses were
28   open with appropriate modifications for safety. His decision was knowingly and

                                                  -17-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 18 of 25 Page ID #:908




1    willfully made. The primary factor driving the Chief Judge’s decision was the risk that
2    people might get sick from the coronavirus. (See Dkt. 68 at 1.) But his decision was
3    made with little or no regard for Mr. Olsen’s constitutional right to a public and speedy
4    trial. Indeed, in his order denying the Court’s request to summon jurors for Mr. Olsen’s
5    trial, the Chief Judge made no mention of the Constitution at all.
6

7          The Central District’s constitutional violation here also was not a mere technical
8    one. See Medina, 524 F.3d at 987 (affirming dismissal without prejudice where district
9    court found the violations of the Speedy Trial Act were “technical, rather than
10   substantive”). Nor was it isolated and unwitting. See United States v. Taylor, 487 U.S.
11   326, 342 (1988) (indicating that dismissal with prejudice is appropriate where there is
12   “something more than an isolated unwitting violation”); Medina, 524 at 987 (explaining
13   that a “culture of poor compliance” with the Speedy Trial Act would weigh in favor of
14   dismissing with prejudice); United States v. Ramirez, 973 F.2d 36, 39 (1st Cir. 1992)
15   (“The expansiveness of such a STA violation risk makes it important for a court to
16   correct for the sake of deterrence and more painstaking vigilance.”). Rather, it was a
17   substantive policy decision to suspend the constitutional rights of Mr. Olsen and every
18   other defendant unwilling to waive time. See Taylor, 487 U.S. at 339 (finding that even
19   “a truly neglectful attitude” toward the Speedy Trial Act could weigh in favor of
20   dismissing with prejudice); Medina, 524 F.3d at 987; Ramirez, 973 F.2d at 39 (explaining
21   that violations “caused by the court or the prosecutor” weigh in favor of granting a
22   dismissal with prejudice).
23

24          Finally, barring reprosecution in this case by dismissing with prejudice is the only
25   sanction with enough teeth to create any hope of deterring additional delay in the
26   resumption of jury trials and avoiding further dismissals of indictments for violations of
27   defendants’ constitutional rights to a public and speedy trial. See Taylor, 487 U.S. at 342
28   (“It is self-evident that dismissal with prejudice always sends a stronger message than

                                                 -18-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 19 of 25 Page ID #:909




1    dismissal without prejudice, and is more likely to induce salutary changes in procedures,
2    reducing pretrial delays.”). A dismissal without prejudice, on the other hand, allows the
3    government simply to go before the grand jury, obtain a new indictment, and proceed as
4    if no constitutional violation ever occurred. See 18 U.S.C. § 3288 (permitting the
5    government to obtain a new indictment within six calendar months of the date of the
6    dismissal, “which new indictment shall not be barred by any statute of limitations”);
7    United States v. Bert, 814 F.3d 70, 86 (2d Cir. 2016) (“The fact that the government must
8    reindict the defendant is not a particularly strong deterrent.”). In effect, there would be
9    no adverse consequences from the Central District’s knowing and willful decision to
10   violate Mr. Olsen’s constitutional right to a public and speedy trial. Such a meaningless
11   result would “send exactly the wrong signal” and foster in the future “a cavalier regard, if
12   not a concerted disregard” of the Constitution. Ramirez, 973 F.2d at 39; see Bert,
13   814 F.3d at 86 (encouraging courts to consider “the likelihood of repeated violations and
14   whether there are potential administrative changes prompted by this violation”).13 This
15   Court will not let that happen.
16

17                                                      V.
18
     “The wisdom of our ages and the blood of our heroes has been devoted to the attainment
19
                      of trial by jury. It should be the creed of our political faith.”
20
                                               –Thomas Jefferson14
21

22

23

24

25   13
       That the district judges and the government did not act with malice does not change this analysis. See
     Ramirez, 973 F.2d at 39 (“Even though the oversight was accomplished without malice, that does not
26
     ameliorate the gravity of its effects.”); Bert, 814 F.3d at 80 (affirming that “a finding of ‘bad faith’ is not
27   a prerequisite to dismissal with prejudice”).
     14
28      First Inaugural Address, National Archives (March 4, 1801), available at
     https://founders.archives.gov/documents/Jefferson/01-33-02-0116-0004.
                                                          -19-
     Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 20 of 25 Page ID #:910




1           The Central District denied Mr. Olsen his constitutional right to a public and
2    speedy trial. It did so not because it was impossible to conduct the jury trial as is
3    required by the Sixth Amendment. It did so because it was fearful people would get sick
4    from the coronavirus. But no emergency or crisis, not even the coronavirus pandemic,
5    should suspend the Sixth Amendment or any of our constitutional rights. The
6    Constitution guarantees these rights to us during all times, good or bad. Because Mr.
7    Olsen was denied his Sixth Amendment right to a public and speedy trial, this Court now
8    must dismiss the charges against him, and that dismissal must be with prejudice. The
9    Court’s order dismissing the charges with prejudice will not take effect until October 28,
10   2020, when the time limit for commencing Mr. Olsen’s trial will have expired.15
11

12          DATED:         October 14, 2020
13                                                         ________________________
                                                                              _ ____
                                                          __________________________________
14                                                                    C J. CARNE
                                                                 CORMAC        EY
                                                                           CARNEY
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25
     15
        Mr. Olsen raised in reply the possibility that time while Mr. Olsen’s motion is pending “could be
26
     considered excludable time under 18 U.S.C. 3161(h)(1)(D), which makes excludable “delay resulting
27   from any pretrial motion, from the filing of the motion through the conclusion of the hearing on, or other
     prompt disposition of, such motion.” (Dkt. 95 at 2 n.1.) But that section excludes only pretrial delay
28   “resulting from” a pending motion, not all pretrial delay that merely coincides with the pendency of a
     motion. Clymer, 25 F.3d at 830. No delay in the trial resulted during the time this motion was pending.
                                                        -20-
Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 21 of 25 Page ID #:911




                   EXHIBIT 1
Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 22 of 25 Page ID #:912
Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 23 of 25 Page ID #:913
Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 24 of 25 Page ID #:914




                   EXHIBIT 2
Case 8:17-cr-00076-CJC Document 98 Filed 10/14/20 Page 25 of 25 Page ID #:915
